—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated July 23, 1991, which granted the motion of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff was allegedly injured when he was pushed in a hallway by another student at Junior High School 263 in Kings County. He sought to recover damages from the defendants on the ground of negligent supervision.
In order to establish a prima facie case of negligence, a plaintiff must demonstrate, inter alia, breach of a duty owed to the plaintiff by the alleged tortfeasor (see, Brown v City of *610New York, 130 AD2d 701). The record indicates that the infant plaintiffs injury resulted from the act of an intervening third party which, under the circumstances, could not have been anticipated in the reasonable exercise of the school’s legal duty (see, Ohman v Board of Educ., 300 NY 306; Ceglia v Portledge School, 187 AD2d 550; Totan v Board of Educ., 133 AD2d 366; Brown v City of New York, 130 AD2d 701, supra). Absent proof of a breach of duty, the defendants were properly granted summary judgment. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.